IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


WASHINGTON TOWNSHIP                         :   No. 365 MAL 2020
INDEPENDENT SCHOOL DISTRICT                 :
                                            :
                                            :   Petition for Allowance of Appeal
             v.                             :   from the Order of the
                                            :   Commonwealth Court
                                            :
PENNSYLVANIA STATE BOARD OF                 :
EDUCATION                                   :
                                            :
                                            :
PETITION OF: DOVER AREA                     :
EDUCATION ASSOCIATION PSEA/NEA              :


                                     ORDER



PER CURIAM

     AND NOW, this 20th day of January, 2021, the Petition for Allowance of Appeal is

DENIED.